Pratt, J.
Since the decision appealed from was made the general term of the fourth department in Taggart v. Sisson, 9 N. Y. Supp. 758, have considered the same question, and have concluded that the statute of 1888 does not render void an assignment failing to state the business, location, etc., of the assignor. The respect we owe to the carefully considered opinion of that branch of the court requires us to follow their decision. It follows, that the judgment appealed from must be reversed, but, as the question is new, without costs, and the plaintiff receiver should be allowed to discontinue the action without costs.